DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-4,7-13,15-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Thubert et al (2017/0006497).
With respect to claims 1,13, Bar discloses an Ethernet communications device 655 (fig 6) (para [0041], “the communication device 655 may comprise an Ethernet or similar network device. In one embodiment, the communication device 655 may comprise multiple components, such as an Ethernet PHY device and an Ethernet MAC device. In an embodiment, the PHY device ad the MAC device are coupled together and transfer control data, including power state information, between them. In an embodiment, the power states and other command data are transferred via in-band frames from the MAC device to the PHY device, which are placed between data frames during the IPG period”) comprising: a physical layer (PHY) unit 105 (fig 1); or a media inserting the control field into the data stream is considered as the claimed “manipulating the data stream”) to conform to a pre-defined policy (para [0019], “control fields”, the control field is considered as the pre-defined policy) 415 (fig 4).
Bar discloses using a control interface (considered as the claimed security unit) for controlling the data stream (paras [0018] – [0019]). Bar does not explicitly disclose a security unit configured to manipulate a data stream in a data path within the Ethernet communications device when the data stream violates or conforms to a pre-defined policy. Thubert discloses an Ethernet communication (para [0038]) comprising: manipulate a data stream in a data path when the data stream violates or conforms to a pre-defined policy (para [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar’s control interface to manipulate the data stream (taught by Thubert) to facilitate the data transmission.

With respect to claims 3,15, Bar discloses wherein the security unit is further configured to extract frame information 515 (fig 5) from the data stream 505 (fig 5) and manipulate the data stream 535 (fig 5) when the frame information violates or conforms to the pre-defined policy.

change in power state signal?”) the frame information with the pre-defined policy. 

	With respect to claims 7,18, Bar discloses wherein the security unit is further configured to interrupt transmission of the data stream when the data stream violates or conforms to the pre-defined policy (para [0065], “power states (e.g., full power, standby, snooze, etc.”; standby power states mean interrupting the transmission).

	With respect to claims 8,19, bar discloses wherein the security unit is further configured to modify the data stream when the data stream violates or conforms to the pre-defined policy (para [0019], fig 2 or 140 (fig 1)).

	With respect to claim 9,  Bar does not explicitly discloses receiving the pre-defined policy from a media-independent interface (MII) or a secured control channel. Since Bar disclose the Ethernet communication device 655 (fig 6) being connected to the Bus 605 (fig 6) to , it would have been obvious that the secure unit would have to get the control data (policy) from a secured control channel 605 (fig 6).

	With respect to claims 10-12, Bar does not explicitly disclose wherein the security unit is a component of the PHY unit or a component of the MAC unit or a component of a reconciliation sublayer. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar by . 

Claims 2,14,20 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Thubert et al (2017/0006497) and Eriokson et al (2006/0198389). 
With respect to claims 2,14, Bar does not disclose wherein the Ethernet communications device communicates via a shared media. Eriokson discloses a system wherein the Ethernet communications device (“Ethernet Device 1” (fig 1)) communicates via a shared media 105 (fig 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar by connecting the Ethernet device to a shared media (taught by Eriokson) to communicate to a plurality of Ethernet devices.

With respect to claim 20, refer to discussion in claim 1 above for manipulating the data stream. Further, Eriokson discloses connecting a plurality of Ethernet devices to a shared media (fig 1).

Claims 5,6,17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al (2006/0153238) (Bar hereinafter) in view of Thubert et al (2017/0006497) and Official Notice.
.

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.
Thubert does not teach an Ethernet … to a pre-defined policy”, Thubert discloses an Ethernet communication (para [0038]) comprising: manipulate a data stream in a data path when the data stream violates or conforms to a pre-defined policy (para [0062]). Thubert does not teach a security unit configured to manipulate a data stream in a data path within the Ethernet communication device 105 or 110 (fig 1). Bar-On discloses using a control interface (considered as the claimed security unit) within the Ethernet communication device for controlling the data stream (paras [0018] – [0019]) or manipulating a data stream in a data path (140 (fig 1); 215 (fig 2); 425 (fig 4); inserting the control field into the data stream is considered as the claimed “manipulating the data stream”) to conform to a pre-defined policy (para [0019], “control fields”, the control field is considered as the pre-defined policy) 415 (fig 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bar’s control interface to manipulate the data stream (taught by Thubert) to facilitate the data transmission.

In response to applicant’s arguments in pages 13-14 (claims 5, 6, 17), the applicant does not adequately challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge. In order to adequately challenge the examiner’s assertions, the applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241.  A general allegation .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                             03/26/2022